DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 1/7/2022. Claims 1-17 are currently pending. Claims 14-17 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotational speed regulator” of at least claim 13 (as claimed, the regulator of claim 8 and the rotational speed regulator of claim 13 are separate elements) and the “sensor system” of at least claim 10 must be shown or the features canceled from the claims. Furthermore, the “surface of the transfer chamber” which, in cooperation with the rotatable wheel, sandwiches elongated objects of at least claim 14 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to under 37 CFR 1.84(h) because they do not contain as many views as is necessary to show the invention. The reservoir of at least claim 1, the transfer chamber of at least claim 1, the delivery channel of at least claim 1, the rotatable wheel of at least claim 1, and the one or more pulleys of at least claim 11 are indicated in the drawings, however it is not clear from the drawings which specific structure is being indicated as corresponding to each of the respective limitations since the indicated structure appears to be obscured by other structural elements or not shown in sufficient context such that it is clear how the indicated structure interacts with the other components in the apparatus.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate 

Specification
The amendment filed 1/7/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: at page 12, lines 1-9, the phrase “within housing 114” comprises new matter since the specification as originally filed does not disclose that the regulators are located “within housing 114.” The specification as originally filed is silent in regard to the location of the regulators. Including the exact location of the regulators provides new information regarding the structure of the apparatus and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 15, the limitation “rotation of the rotatable wheel is configured to cause linear movement of the elongate objects along their respective longitudinal axes” comprises new matter not described in the specification as originally filed. Nowhere in the drawings or written description has applicant previously disclosed that the rotatable wheel causes linear movement of the elongated objects along their respective axes. Therefore, it 
	Regarding claim 17, the limitation “rotation of the rotatable wheel is configured to cause linear movement of the elongate objects along their respective longitudinal axes” comprises new matter not described in the specification as originally filed. Nowhere in the drawings or written description has applicant previously disclosed that the rotatable wheel causes linear movement of the elongated objects along their respective axes. Therefore, it cannot be concluded that the inventors had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “the elongated objects are aligned along their respective longitudinal axis one to the other when transferred to the delivery channel one-by-
	Regarding claim 8, the limitation “the elongated objects are aligned along their respective longitudinal axis one to the other when transferred to the delivery channel” in lines 11-13 is indefinite based on the same reasoning as above for claim 1 and has been interpreted in the same manner. Claims 9-15 are rejected based on their dependency from claim 8.
	Regarding claim 14, the limitation “the rotatable wheel and a surface of the transfer chamber are arranged such that the elongated objects are configured to be sandwiched, one by one, between the surface of the chamber and the peripheral surface of the rotatable wheel as the elongated objects are moved in a single line path from the transfer chamber to the delivery channel” is vague and indefinite because it is not clear how the elongated objects can be both sandwiched and be moving simultaneously. If the elongated objects are sandwiched between the surface and the rotatable wheel, then there should be no relative movement between the objects and both the rotatable wheel and the surface. However, if there is no relative 
	Regarding claim 15, the limitation “rotation of the rotatable wheel is configured to cause linear movement of the elongate objects along their respective longitudinal axes” is indefinite because it is not clear how, in the context of the claims, rotation of the rotatable wheel will move the elongated objects in a linear direction. If the objects are on the wheel, then they would be rotating with the wheel, not moving in a linear direction. In this case, no interpretation is being made in order to further prosecution because it is not clear how this limitation can be reasonably interpreted.
	Regarding claim 16, the limitation “moving the elongated objects in a single line path from the transfer chamber to the delivery channel comprises sandwiching the elongated object, one by one, between a surface of the transfer chamber and an outer surface of the wheel” is indefinite based on the same reasoning above for claim 14 and has been interpreted in the same manner.
	Regarding claim 17, the limitation “rotation of the rotatable wheel is configured to cause linear movement of the elongate objects along their respective longitudinal axes” is indefinite based on the same reasoning above for claim 15 and has been interpreted in the same manner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Molins (US 4287979) in view of Mamerski (US 9622510 B2) and Thomas (US 7479098 B2).
	Regarding claim 1, Molins discloses a method for introducing elongated objects (100 – Fig. 12) defining a longitudinal axis (the longitudinal axis of 100 – Fig. 12) into a continuous flow of material (the continuous flow of 121 and 122 – Fig. 5), the method comprising the steps of: providing a reservoir (the section of 2 above the bend in the left wall of 2 – Fig. 1) for holding the elongated objects to be introduced into the continuous flow of material (col. 2, lines 60-62); introducing the elongated objects from the reservoir into a transfer chamber (the section of 2 below the bend in the left wall of 2 – Fig. 1) that is arranged such that the objects are aligned such that their respective longitudinal axis is substantially parallel one to the other (see Figs. 1 and 2); moving the elongated objects in a single line path from the transfer chamber to a delivery channel (the channel going through 48 and 68 – Fig. 3) by a rotatable wheel (4 – Fig. 1) such that the elongated objects are aligned such that their respective longitudinal axis is substantially parallel one to the other when transferred to the delivery channel (see Figs. 1 and 2), the rotatable wheel arranged adjacent the transfer chamber and adapted to move the elongated objects located in the transfer chamber by contacting the elongated objects with a peripheral surface of the rotatable wheel (col. 2, lines 62-65 and col. 3, lines 59-64); inserting the elongated objects from the delivery channel to a location (at 158 – Fig. 3) where the elongated objects are to be introduced into the continuous flow of material (see Figs 3 and 4).
	However, Molins does not disclose that the elongated objects are moved by the rotatable wheel such that the longitudinal axis of each elongated object on the wheel is aligned with a line that is tangent to the wheel at the position of the elongated object on the wheel.
	Mamerski teaches moving an elongated object (5 – Fig. 2) in a single line path from one location to a conveying line by a rotatable wheel (2 – Fig. 2) such that the longitudinal axis of each elongated object on the wheel is aligned with a line that is tangent to the wheel at the position of the elongated object on the wheel (see Fig. 2). One of ordinary skill in the art, upon reading the teaching of Mamerski, would have recognized that the rotatable wheel of Mamerski is analogous to the rotatable wheel of Molins. Furthermore, it would have been clear to one of ordinary skill in the art that since the rotatable wheel of Mamerski delivers elongated objects to the conveying line in the same direction as the travel direction of the conveying line, the elongated objects experience less traction upon entering the conveying line than they 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the rotatable wheel of Molins for the rotatable wheel of Mamerski in order to reduce wear on the elongated objects.
	However, Molins, as modified by Mamerski, does not disclose regulating an insertion speed of insertion of the elongated object from the delivery channel to the location where the elongated objects are to be introduced into the continuous flow of material.
	Thomas teaches a method for introducing objects into a continuous flow of material comprising the step of regulating an insertion speed of insertion of the objects from a delivery location to a location where the objects are to be introduced into the flow of continuous material on the basis of a speed of the continuous flow of material at the location in which the object is to be introduced (col. 12, lines 62-67) in order to reduce waste and improve the efficiency of the method. Note that Thomas teaches that the rate of rotation of the wheel is synchronized with respect to the rate at which material is fed into a downstream unit. Since the speed of the continuous flow of material is the same at each location along the path of the continuous flow of material including at the location where the object is to be introduced into the continuous flow of material, the insertion speed is interpreted to be regulated on the basis of the speed of the continuous flow of material at the location in which the object is to be introduced.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins, as 

Molins, as modified by Mamerski and Thomas, further teaches:
	Claim 2, regulating a rotational speed of the rotatable wheel (4 – Fig. 1, Molins) so that the elongated objects (100 – Fig. 12, Molins) in their motion in a single line path from the transfer chamber to the delivery channel are accelerated to a speed equal to or higher than the speed of the continuous flow of material at the location in which the elongated objects are to be introduced (col. 12, lines 49-62, Thomas).

	Claim 3, essentially all of the elements of the claimed invention in claim 1.
	However, Molins, as modified by Mamerski and Thomas, does not teach measuring the distance in the delivery channel between two adjacent elongated objects in a single line path.
	However, as admitted by applicant, it is old and well-known in the art to measure a distance between two objects in a single line path in order to determine if they are correctly spaced and then to control the speed of a device for inserting objects into the path based on the result of the distance measurement.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins, as already modified by Mamerski and Thomas, to include the step of measuring a distance in the delivery channel between two adjacent elongated objects in the single line path; and changing a rotational speed of the rotatable wheel depending on the measured distance. One of ordinary 

	Claim 4, vibrating the elongated objects in the transfer chamber (col. 3, lines 12-19, Molins). Note that projections in the band (8 – Fig. 1, Molins) would cause the elongated objects to move up and then down. Therefore, the band is interpreted as vibrating the objects.

	Claim 5, regulating the insertion speed so that it is substantially identical to the speed of the continuous flow of material at the location in which the elongated object is to be introduced (col. 12, lines 62-67, Thomas). Note that in order to insert the elongated object in the correct position, the insertion speed must be substantially identical to the speed of the continuous flow of material at the location in which the elongated object is to be introduced.

	Claim 6, sucking the elongated object against the peripheral surface of the rotatable wheel (col. 3, lines 60-64, Molins).

	Claim 7, essentially all of the elements of the claimed invention in claim 1.

	In this case, as admitted by applicant, it is old and well-known in the art size a reservoir on the basis of the length of an object it is intended to contain and to change the length of the reservoir when a second object that has a length different than the first object is to be held in the reservoir in order to ensure proper feeding of the object from the reservoir.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Molins, as already modified by Mamerski and Thomas, to include the step of changing a length of the reservoir on the basis of a length of the elongated object along the longitudinal axis in order to ensure proper feeding of the object from the reservoir. Note that since applicant did not traverse the Official Notice taken in the Office action dated 6/29/2021 in the response dated 8/30/2021, the Official Notice has become applicant admitted prior art.

	Claim 16, moving the elongated objects (100 – Fig. 12, Molins) in a single line path from the transfer chamber (the section of 2 below the bend in the left wall of 2 – Fig. 1, Molins) to the delivery channel (the channel going through 48 and 68 – Fig. 3, Molins) comprises sandwiching the elongated object, one by one, between a surface (at 10 – Fig. 1, note that the surface of 10 is interpreted to be a surface delimiting the transfer chamber, Molins) of the transfer chamber and an outer surface of the wheel (4 – Fig. 1, Molins as modified by Mamerski).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Molins (US 4287979) in view of Mamerski (US 9622510 B2) and Thomas (US 7479098 B2).
	Regarding claim 8, Molins discloses an apparatus (Fig. 3) for introducing elongated objects (100 – Fig. 12) defining a longitudinal axis (the longitudinal axis of 100 – Fig. 12) into a continuous flow of material (the continuous flow of 121 and 122 – Fig. 5), the apparatus comprising: a reservoir (the section of 2 above the bend in the left wall of 2 – Fig. 1) for holding the elongated objects to be introduced into the continuous flow of material (col. 2, lines 60-62); a transfer chamber (the section of 2 below the bend in the left wall of 2 – Fig. 1) connected to the reservoir and arranged such that the objects are aligned such that their respective longitudinal axis is substantially parallel one to the other (see Figs. 1 and 2); a rotatable wheel (4 – Fig. 1) having a peripheral surface, the wheel being arranged adjacent the transfer chamber and adapted to move the elongated objects located in the transfer chamber to a delivery channel (the channel going through 48 and 68 – Fig. 3) in a single line path by contacting the elongated objects with a peripheral surface of the rotatable wheel (col.. 2, lines 62-65 and col. 3, lines 59-64) such that the elongated objects are aligned such that their respective longitudinal axis is substantially parallel one to the other when transferred to the delivery channel (see Figs. 1 and 2); the delivery channel connect an outlet of the rotatable wheel to a location (at 158 – Fig. 3) where the elongated objects are to be introduced into the continuous flow of material (see Figs. 3 and 4).

	Mamerski teaches moving an elongated object (5 – Fig. 2) in a single line path form one location to a conveying line by a rotatable wheel (2 – Fig. 2) such that the longitudinal axis of each elongated object on the wheel is aligned with a line that is tangent to the wheel at the position of the elongated object on the wheel (see Fig. 2). One of ordinary skill in the art, upon reading the teaching of Mamerski, would have recognized that the rotatable wheel of Mamerski is analogous to the rotatable wheel of Molins. Furthermore, it would have been clear to one of ordinary skill in the art that since the rotatable wheel of Mamerski delivers elongated objects to the conveying line in the same direction as the travel direction of the conveying line, the elongated objects experience less traction upon entering the conveying line than they would if they were delivered in a direction transverse to the conveying line as in the case of Molins thereby reducing wear on the elongated object.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the rotatable wheel of Molins for the rotatable wheel of Mamerski in order to reduce wear on the elongated objects.
	However, Molins, as modified by Mamerski, does not disclose a regulator to modify an insertion speed.
	Thomas teaches an apparatus for introducing objects in a continuous flow of material comprising a regulator (the assembly of 495, and 500 – Fig. 2) to modify an insertion speed of insertion of the objects from a delivery location to a location where the objects are to be (col. 12, lines 62-67) in order to reduce waste and improve the efficiency of the apparatus. Note that Thomas that the rate of rotation of the wheel is synchronized with respect to the rate at which material is fed into a downstream unit. Since the speed of the continuous flow of material is the same at each location along the path of the continuous flow of material including at the location where the object is to be introduced into the continuous flow of material, the insertion speed is interpreted to be regulated on the basis of the speed of the continuous flow of material at the location in which the object is to be introduced.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Molins, as already modified by Mamerski, to include a regulator as taught by Thomas in order to reduce waste and improve the efficiency of the apparatus.

Molins, as modified by Mamerski and Thomas, further teaches:
	Claim 9, that the peripheral surface of the rotatable wheel (4 – Fig. 1, Molins) includes one or more suction openings (14 – Fig. 1, Molins) for generating a negative pressure causing the elongated object to move towards the peripheral surface of the transfer wheel (col. 3, lines 60-64, Molins).

	Claim 10, essentially all of the elements of the claimed invention in claim 8.
	However, Molins, as modified by Mamerski and Thomas, does not expressly teach a 
	However, as admitted by applicant, a sensor system adapted to measure the distance between two adjacent objects is old and well-known in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Molins, Mamerski, and Thomas to include a sensor system adapted to measure the distance between two adjacent elongated objects. One of ordinary skill in the art would have been motivated to make this modification in order to provide confirmation that the elongated objects have been inserted in the correct location and thereby improve the reliability of the apparatus. Note that since the sensor system would be a part of the apparatus, it would be connected to the delivery channel. Note that since applicant did not traverse the Official Notice taken in the Office action 7/21/2020 in the response dated 10/21/2020, the Official Notice has been applicant admitted prior art.

	Claim 11, that the regulator (the assembly of 495, and 500 – Fig. 2, Thomas) comprises one or more pulleys (col. 12, lines 49-53, Thomas).

	Claim 12, that the delivery channel (the channel going through 48 and 68 – Fig. 3, Molins) comprises a guiding rail (68 – Fig. 3, Molins) to guide the elongated objects in a single line path to the location (at 158 – Fig. 3, Molins) where the elongated objects are to be introduced into the continuous flow of material (see Fig. 3, Molins).

(490 – Fig. 2, Thomas) to modify a rotational speed of the rotational wheel (col. 12, lines 49-62, Thomas).

	Claim 14, the rotatable wheel (4 – Fig. 1, Molin as modified by Mamerski) and a surface of the transfer chamber (at 10 – Fig. 1, note that the surface of 10 is interpreted to be a surface delimiting the transfer chamber, Molins) are arranged such that the elongated objects (100 – Fig. 12, Molins) are configured to be sandwiched, one by one, between the surface of the chamber and the peripheral surface of the rotatable wheel as the elongated objects are moved in a single line path from the transfer chamber to the delivery channel (see Fig. 1, Molins).

Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.

Regarding the 112(b) rejections of claim 1 and also as pertains to claim 8, applicant argues elongated objects are not “on” the rotatable wheel but rather a peripheral edge of the wheel contacts the elongated objects one at a time and causes the elongated objects to be moved from the transfer chamber to the delivery channel. This results in the wheel kicking the elongated objects from the transfer channel to the delivery channel. Therefore, the limitation “a rotatable wheel having a peripheral surface, the wheel being arranged adjacent the transfer chamber and adapted to move the elongated objects located in the transfer chamber to a 
However, applicant’s argument is not clear. Is applicant arguing that an elongated object is not “on” the rotatable wheel when the elongated object is not in contact with a peripheral surface of the rotatable wheel? Clearly by being in contact with the periphery of the rotatable wheel, the elongated object is “on” the wheel. Furthermore, it is noted that applicant has not specifically addressed the content of the rejection. The limitation is determined to be indefinite because it is not clear how elongated objects can be “on” (clearly “on” refers to the elongated objects being in contact with the peripheral surface of the rotatable wheel) or in contact with the peripheral surface of the rotatable wheel and also be aligned along their respective longitudinal axis one to the other. Applicant has not explained how it is possible for different elongated objects to each be at a different location along the periphery of the rotatable wheel and also have their respective longitudinal axis aligned one to the other. Therefore, applicant’s argument is found to be not persuasive.

	Regarding the 103(a) rejection of claim 1, and as also pertains to claim 8, applicant argues that in Mamerski, the elongated objects are not aligned along their longitudinal axes as they come into contact with the wheel. Furthermore, as they move along the wheel, the longitudinal axes of the objects are not aligned.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/3/2022